ON MOTION TO DISMISS
Before SAMUEL, REGAN and CHA-SEZ, JJ.
SAMUEL, Judge.
This matter is before us on a plaintiff-appellee motion to dismiss a suspensive appeal taken by the defendant. The motion is based solely on the contention that the appellant failed to furnish an appeal bond.
The record reveals the appeal was taken timely by written motion filed on November 17, 1971 and the order of appeal, which was signed by the trial judge on the same date of November 17, 1971, grants the appeal “upon defendant furnishing bond with good and solvent security in accordance with law, in the sum of $2,000.00”. The record does not reveal an appeal bond was furnished.
However, appellant’s response to the motion to dismiss contains satisfactory evidence showing that on November 18, 1971 he furnished to the Clerk of the trial court a $2,000.00 check which amount the Clerk placed in the Registry of Court where it remains as a cash appeal bond. Thus, we are satisfied appellant has furnished a proper cash appeal bond.
Accordingly, the motion to dismiss the appeal is denied.
Motion to dismiss denied.